Citation Nr: 9913546	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  93-16 886 	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 
INTRODUCTION

The veteran had active service from November 1986 to February 
1989.  The veteran died in December 1992.  The appellant is 
the veteran's widower.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 1993 decision of the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the appellant's claim for service 
connection for the cause of the veteran's death.  In July 
1995, the Board remanded the case to the RO for further 
development and consideration.  As more fully explained 
below, the Board finds that the case must once again be 
remanded.


REMAND

The appellant contends that service connection is warranted 
for the cause of the veteran's death.  A certificate of death 
shows that the veteran died in December 1992, and was 
hospitalized at the West Florida Regional Medical Center, 
in Pensacola, Florida, at the time of her death.

When the Board remanded the case in July 1995, the RO was 
directed to obtain complete medical records from the 
veteran's terminal hospitalization and associate such records 
with the claims folder.  The RO was also directed to contact 
the appellant and ask him to sign a consent to release the 
slides and tissue blocks  related to the veteran from the HCA 
Indian Path Medical Center.  The record reflects that the 
appellant completed the consent, and the RO was able to 
obtain such slides and tissue blocks (now associated with the 
claims file) as well as pathology reports dated in September 
1991.  As this portion of the July 1995 remand has been 
satisfied, the RO need take no further action in this regard.

The record reflects that the records of the veteran's 
terminal hospitalization have not yet been associated with 
the claims folder.  The RO initially, and mistakenly, 
requested terminal records from the Indian Path Medical 
Center, and received a letter in April 1996 indicating that 
there was no terminal hospital summary.  In May 1997 the RO 
sent a letter to the appellant, requesting he complete an 
authorization for release of records from the West Florida 
Regional Medical Center in Pensacola, Florida.  The appellant 
apparently completed the authorization, and in October 1997 
the RO sent a letter to the "Medical Center Clinic, PA, P.O. 
Box 11151, Pensacola, Florida, 32524" requesting terminal 
records pertaining to the veteran.  The record reflects that 
there has been no response from the" Medical Center Clinic, 
PA".  

The Board notes, however, that the death certificate shows 
that the veteran was hospitalized at the West Florida 
Regional Medical Center in Pensacola, Florida, at the time of 
death.  The certifying physician on the death certificate, 
Mark Boatwright, M.D., gave an address of "8333 North Davis 
Highway, Pensacola, Florida".  The record reflects that 
appellant has reported that the veteran's terminal treatment 
was at the "Medical Center Clinic, P.A". and submitted a 
bill from the Medical Center Clinic, P.A.., showing two 
addresses, "P.O. Box 11151, Pensacola, Florida, 32524" and 
"8333 North Davis Highway, Pensacola, Florida".  It is 
unclear whether the Medical Center Clinic, P.A and the West 
Florida Regional Medical Center are the same entity, and it 
is also unclear as to the proper address for the West Florida 
Regional Medical Center.  The Board notes that the veteran's 
terminal hospital records must be obtained (or accounted for) 
because they are relevant to the claim.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).

The Board regrets the necessity to once again remand this 
case for additional development by the RO.  In light of the 
U.S. Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999, hereinafter "the Court") recent directive to the 
Board regarding remands, the Board is compelled to remand 
this case for the RO to fully comply with the Board's remand 
of July 1995.  Stegall v. West, 11Vet. App. 268 (1998).  In 
Stegall the Court held that a remand by the Board confers on 
the appellant, as a matter of law, the right to compliance 
with the remand orders and that a remand by the Board imposes 
upon the RO a concomitant duty to ensure compliance with all 
of the terms of the remand.  The Court noted that where the 
remand orders of the Board are not complied with, the Board 
itself errs in failing to insure compliance.  The Board 
recognizes that another remand will only further delay the 
adjudication of the appellant's appeal, which has been 
pending since 1993.  However, there has been a failure to 
comply with the terms of the Board's July 1995 remand order, 
thus rendering the record incomplete and impeding the Board's 
review.  This deficiency must be addressed prior to the Board 
rendering a decision. 

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain copies of the 
complete medical records from the 
veteran's terminal hospitalization at the 
West Florida Regional Medical Center in 
Pensacola, Florida (as listed on the 
death certificate), including a hospital 
summary, clinical notes, pathological 
reports and any other available records.  
All records obtained should be associated 
with the claims folder.  The appellant 
should cooperate in signing any necessary 
releases.  The RO should ensure that the 
request for records is sent to the proper 
address for the West Florida Regional 
Medical Center.  If such records are not 
available, it should be so certified.

2.  The RO should then review the claim.  
If it remains denied, the appellant and 
his representative should be provided an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond.  

Thereafter, the claim should be returned to the Board for 
further review.  No action is required of the appellant 
unless he receives further notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1998), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999).  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (1998).


